 In the Matter of SHELL OIL COMPANY,' EMPLOYERandLOCAL 971,AFFILIATEDWITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONERCase No. 14-RC-1013.-Decided June 10, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milton O. Talent, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit consisting of all servicestation attendants at the Avenue Service Station on EdwardsvilleRoad, Woodriver, Illinois, excluding the service station manager andother supervisors.The Employer agrees that the proposed unit wouldbe appropriate, but that the employees in the proposed unit are notemployees of the Employer but employees of the service station man-ager, an independent contractor.The Employer, hereinafter called Shell, leases the property on whichthe Woodriver service station is located and owns a substantial amount'The Employer's name appears as amended at the hearing.zThe motions of the partiesfor oralargument are denied,as, in our opinion,the positionsof the partiesand theissues are clearly set forth in the record and the briefs.8William Goar,d/b/a, Goar'sServiceand Supply,85 NLRB 219,and cases cited therein ;ShellOil Company,Incorporated,66 NLRB 510.90 NLRB No. 53.371 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the equipment located on the premises.Other equipment ownedby the station manager was purchased from Shell or bought fromother private sources.Shell furnishes all utilities at the servicestation, except the telephone service.The service station managerpays no rent for use of this station.The service station manager operates the station for Shell underYan employment agreement terminable by either party on 24 hours'notice.Compensation of the station manager is outlined on a com-mission basis.The agreement provides : (1) That title to all petroleumproducts delivered to the station shall remain in Shell until sold atprices fixed by Shell; (2) that the manager, on his own account, pur-chase from others and sell at the station such automobile accessoriesservices for others as Shell may approve ; (3) that the manager shall-devote his full business time to the operation of the station and shalluse his best efforts to promote the sale of "Shell" products; and (4)that the manager shall comply strictly and fully with all Shell's in-structions, rules and regulations, . . . and keep such records andmake such reports as Shell may require.The agreement further pro-vides that the manager shall employ and pay all wages and salariesof such assistants at said station as Shell may require or approve,and shall discharge any such assistant at Shell's request and that, atShell's request, the manager shall furnish Shell satisfactory suretybonds covering the manager and any or all of his assistants. Shellfurther requires the attendants at the service station to undergo aphysical examination as a condition of employment. It requires themanager to deduct and forward to it social security and withholdingtaxes; on which Shell reports to the Government and issues W-2forms to the attendants.Other monthly reports are required of themanager by Shell on Shell's own forms.Through its sales representatives, who occasionally visit the servicestation, Shell advises the manager as to sales promotion and. makes"suggestions" to the attendants in regard to neatness and cleanlinessat the station.The record shows that the attendants feel obligatedto follow these "suggestions."Shell recommends dress regulationsand Shell's sales representative has the authority to- insist upon thedischarge of an attendant of whose appearance he does not approve.Wages, hours, and duration and conditions of employment of thestation attendants are set by the station manager, subject, however,to Shell's approval.Because it clearly appears that Shell retains substantial andresponsible direct control over the station manager and other attend-ants at the station, dictating their mode of operation, we find that SHELL OIL COMPANY373the station manager is not an independent contractor, and that theother attendants at the station are employees of Shell, and that Shellis their employer within the meaning of the Act.4The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act; all service station attendants at theEmployer's Avenue Service Station on Edwardsville Road, Wood-river,Illinois, excluding the service station manager and othersupervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this direction of Election, including employeeswho did not-work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes of col-lective bargaining, by Local 971, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL.*Del Rio & Winter Garden Telephone Company,85 NLRB 199;Louis Pizitz Dry GoodsCompany, 71NLRB 579, and cases cited therein ;General Motors Corporation (EasternAircraft Division) etal., 60 NLRB 81 ; R.C. Brooks d/b/a Beechwood Lumber Company,77 NLRB 1053.